Opinion by
White, P. J.
§ 219. Bents and distress for rents. At common law, where land was rented for a money rent, and there was no stipulation in the contract as to the time of payment, it will not become due until the end of a year. , [1 Wash, on Eeal Prop. (3d ed.) p. 158.] Exception to this rule is made by our statute in those cases where the tenant, before the expiration of the lease, seeks to remove or does remove the agricultural products and other property subject to the landlord’s lien, off the rented premises, without the latter’s consent. [Eev. Stats, art. 3108.] In such *88cases, though the rent is not due, the landlord is authorized to distrain for his rents. [Rev. Stats, art. 3122.]
November 8, 1882.
§ 220. Distress warrant. A distress warrant is not sued out without probable cause where a tenant is removing his cotton off the rented premises, has sold some, and is about selling more when the warrant is sued out.
Reversed and remanded.